SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

647
CA 13-00567
PRESENT: SCUDDER, P.J., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF RASHID STAFFORD,
PETITIONER-APPELLANT,

                     V                                             ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (LEAH R. NOWOTARSKI OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered January 23, 2013 in a CPLR article 78
proceeding. The judgment denied the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of DeJesus v Evans, 111 AD3d 1340).




Entered:   June 13, 2014                        Frances E. Cafarell
                                                Clerk of the Court